Exhibit 10.11


ANNEX A


EMPLOYMENT AGREEMENT


This AGREEMENT (this “Agreement”) is made and entered into as of the 29th day of
January 2010, by and between Triangle Petroleum Corporation, a Nevada
corporation (the “Company”), and Dr. Peter Hill (“Employee”).
 
W I T N E S S E T H :


WHEREAS, Employee has been employed by the Company as its Chief Executive
Officer since November 30th, 2009 (the “Effective Date”); and
 
WHEREAS, the Company desires to enter into this Agreement embodying the terms of
such employment, and Employee desires to enter into this Agreement and to accept
such employment, subject to the terms and provisions of this Agreement.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:
 
Section 1.                      Definitions.
 
(a)           “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Employee’s employment, (ii) any unpaid
or unreimbursed expenses incurred in accordance with 0 below, (iii) any benefits
provided under the Company’s employee benefit plans upon a termination of
employment, in accordance with the terms contained therein, (iv) reasonable
relocation costs, to the extent unpaid or unreimbursed, and (v) any allowance
payable to Employee by the Company, in accordance with written Company policy.
 
(b)           “Agreement” shall have the meaning set forth in the preamble
hereto.
 
(c)            “Base Salary” shall mean the salary provided for in 0 below or
any increased salary granted to Employee pursuant to 0.
 
(d)           “Board” shall mean the Board of Directors of the Company.
 
(e)           “Cause” shall mean (i) Employee’s act(s) of gross negligence or
willful misconduct in the course of Employee’s employment hereunder that is or
could reasonably be expected to be materially injurious to the Company or any
other member of the Company Group, (ii) willful failure or refusal by Employee
to perform in any material respect his duties or responsibilities,
(iii) misappropriation by Employee of any assets of the Company or any other
member of the Company Group, (iv) embezzlement or fraud committed by Employee,
or at his direction, (v) Employee’s conviction of, or pleading “guilty” or “ no
contest” to a felony under United States state or federal law.
 
(f)           “Change of Control” shall mean the first to occur of any of the
following:
 
(i)           “change of control event” within the meaning of Treas. Reg.
1.409A-3(i)(5); or
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)            Any Person becomes the beneficial owner, directly or indirectly,
of securities of the Corporation representing fifty percent (50%) or more of the
combined voting power of the Corporation’s then outstanding securities; or
 
(iii)           During any period of one (1) year, individuals who at the
beginning of such period constitute the Board (and any new Director whose
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
at the beginning of the period or whose election or nomination for election was
so approved) cease for any reason to constitute a majority thereof; or
 
(iv)           (A) The sale or disposition of all or substantially all the
Corporation’s assets, or (B) a merger, consolidation, or reorganization of the
Corporation with or involving any other entity, other than a merger,
consolidation, or reorganization that would result in the voting securities of
the Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the combined voting power
of the securities of the Corporation (or such surviving entity) outstanding
immediately after such merger, consolidation, or reorganization.
 
(g)            “Change of Control Severance Term” shall mean the thirty (30)
month period following Employee’s termination pursuant to Section 8(g) below.
 
(h)           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(i)           “Common Shares” shall mean all compensation awarded pursuant to
Section 4(b) and Section 4(c) below.
 
(j)           “Company” shall have the meaning set forth in the preamble hereto.
 
(k)           “Company Group” shall mean the Company together with any direct or
indirect subsidiaries of the Company.
 
(l)           “Compensation Committee” shall mean the Board or the committee of
the Board designated to make compensation decisions relating to senior executive
officers of the Company Group.
 
(m)           “Competitive Activities” shall mean any business activities in the
same state or geologic basin in which the Company or any other member of the
Company Group engages during the Term of Employment.
 
(n)            “Covered Compensation” shall mean compensation paid or payable to
Employee pursuant to this Agreement as Base Salary, RSTI Award, STI Award, and
any allowances paid.
 
(o)           “Disability” shall mean any physical or mental disability or
infirmity of the Employee that has prevented the performance of Employee’s
duties for a period of (i) ninety (90) consecutive days or (ii) one hundred
twenty (120) non-consecutive days during any twelve (12) month period.  Any
question as to the existence, extent, or potentiality of Employee’s Disability
upon which Employee and the Company cannot agree shall be determined by a
qualified, independent physician selected by the Company and approved by
Employee (which approval shall not be unreasonably withheld).  The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.
 
(p)           “Dispute” shall have the meaning set forth in section 15 below.
 
 
2

--------------------------------------------------------------------------------

 
 
 
(q)           “Effective Date” shall have the meaning set forth in the recitals
above.
 
(r)           “Employee” shall have the meaning set forth in the preamble
hereto.
 
(s)           “Good Reason” shall mean, without Employee’s consent, (i) a
diminution in Employee’s title, duties, or responsibilities, (ii) a reduction in
the Covered Compensation, (iii) the failure of the Company to pay any
compensation hereunder when due or to perform any other obligation of the
Company hereunder, (iv) the relocation of Employee’s principal place of
employment to a country other than the United States, or (v) failure of the
Company to obtain a written agreement from any successor or assign of the
Company to assume the obligations of the Company under this Agreement upon a
Change of Control.
 
(t)            “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization, or other form
of business entity.
 
(u)           “Principal Place of Employment” shall mean the Employee’s primary
state of permanent residence, currently the State of Massachusetts, or any
future state in which Employee establishes residency in accordance with state
law.
 
(v)           “Release Expiration Date” shall mean the date that is twenty-one
(21) days following the date upon which the Company timely delivers Employee the
release contemplated in Section 8(h) below, or in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date.
 
(w)           “Restricted Period” shall mean the period commencing on the
Effective Date and extending to the nine (9) month anniversary of Employee’s
termination of employment for any reason.
 
(x)           “Restructuring STI Award” shall have the meaning set forth in
Section 4(c)(i) below.
 
(y)           “Severance Term” shall mean the Eighteen (18) month period
following Employee’s termination by the Company without Cause (other than by
reason of death or Disability) or by Employee for Good Reason.
 
(z)            “STI Award” shall have the meaning set forth in Section
4(c) below.
 
(aa)           “Taxable Cost” shall have the meaning set forth in 0 below.
 
(bb)           “Term of Employment” shall mean the period specified in 0 below.
 
Section 2.                      Acceptance and Term of Employment.
 
The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein.  The “Term of Employment” shall
mean the period commencing on the Effective Date and, unless terminated sooner
as provided in 0 hereof, continuing for a period of two (2) years from the
Effective Date; provided, however, that the Term of Employment shall be extended
automatically at the end of the initial two (2) year term for a one (1) year
term and thereafter for successive one (1) year terms if neither the Company nor
Employee has advised the other in writing in accordance with Section 19 at least
ninety (90) days prior to the end of the then current term that such term will
not be extended for an additional one (1) year term.
 
 
3

--------------------------------------------------------------------------------

 
 
 
Section 3.                      Position, Duties, and Responsibilities; Place of
Performance.
 
(a)           During the Term of Employment, Employee shall be employed and
serve as the Chief Executive Officer of the Company and shall have such duties
and responsibilities as are commensurate with such title.  The Employee shall
report to the Board and shall carry out and perform all orders, directions and
policies given to him by the Board consistent with his position and title.
 
(b)           Employee shall devote his best efforts to the performance of his
duties under this Agreement and shall not engage in any other business or
occupation during the Term of Employment that (x) interferes with Employee’s
exercise of judgment in the Company’s best interests.  Notwithstanding the
foregoing, nothing herein shall preclude Employee from (i) serving as a member
of the boards of directors or advisory boards (or their equivalents in the case
of a non-corporate entity) of non-competing businesses, (ii) engaging in
charitable activities and community affairs, and (iii) receiving compensation
for other business activities, including asset management and investment
activities, which do not constitute prohibited activities as set out in clause
(x), (iv) from managing his personal investments and affairs; provided, however,
that the activities set out in clauses (i), (ii), (iii), and (iv) shall be
limited by Employee so as not to materially interfere, individually or in the
aggregate, with the performance of his duties and responsibilities hereunder.
 
Section 4.                      Compensation.  During the Term of Employment,
Employee shall be entitled to the following compensation:
 
(a)           Base Salary.  Employee shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than US$250,000, with increases, if any, as may be approved in writing by
the Compensation Committee.
 
(b)           Initial Joining Stock Award. Employee shall be granted an initial
stock award of 2,000,000 shares upon joining.
 
(i)           “Initial Joining Stock Award” shall be granted to employee in one
or more grants at a future point in time mutually agreeable to both board and
employee, although award shall be granted on or before March 31st 2010. Future
grants will be in the form of restricted stock with a one year vesting period
from date of issue, but shall be net of option award dated 11/30/2009.
 
(c)           Short-Term Incentive Awards.  In his capacity as CEO of the
Company, Employee shall be eligible for an annual short-term incentive award
determined by the Compensation Committee in respect of each fiscal year (or
partial fiscal year) during the Term of Employment (the “STI Award”) in
accordance with this Section 4(c). The intended target “STI Award” shall be
up to 200% of base salary, and shall be tied directly to performance.
 
(i)           Employee shall also be eligible to receive a one-time
“Restructuring STI Award” (the “RSTI Award”) of 200% of base salary separate and
independent of the STI Award. The RSTI Award shall be made in the form of a
grant of unrestricted stock on a shares for past service basis, and shall be
awarded upon satisfactory achievement of some or all of the following short term
goals, as determined in good faith by the Compensation Committee, which are
designed to recapitalize the company and establish a new strategic direction in
the best interests of shareholders.
 
 
(A)
Find a strategic or financial partner for Windsor Block well, with board
approved carry for TPLM.

 
 
(B)
Material acquisition of U.S. acreage in the Bakken or other play deemed a
strategic priority by the board.

 
 
4

--------------------------------------------------------------------------------

 
 
 
 
(C)
Completion of board approved restructuring/capital raise; sufficient for 2010
development of core assets.

 
 
(D)
A 50% increase in the 10-day average trailing share price, relative to the
10-day average trailing share price as calculated on the date of execution of
this Agreement.

 
 
(E)
Determination by board/compensation committee that overall performance of the
Executive, including cost cutting, warrants full award of target RSTI Award.

 
Section 5.                      Employee Benefits.
 
(a)           General.  During the Term of Employment, Employee shall be
entitled to participate in health insurance, and other benefits provided to
other senior executives of the Company.
 
(b)           Vacation and Time Off.  During each calendar year of the Term of
Employment, Employee shall be eligible for twenty-five (25) days paid vacation,
as well as sick pay and other paid and unpaid time off in accordance with the
policies and practices of the Company.
 
Section 6.                      Key-Man Insurance.
 
At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine.  All premiums payable thereon
shall be the obligation of the Company.  Employee shall have no interest in any
such policy, but agrees to cooperate with the Company in procuring such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on Employee by any such
documents.
 
Section 7.                      Reimbursement of Business Expenses.
 
Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all such reasonable business expenses, subject to
documentation in accordance with written Company policy, as in effect from time
to time.
 
Section 8.                      Termination of Employment.
 
(a)           General.  The Term of Employment shall terminate earlier than as
provided in 0 hereof upon the earliest to occur of (i) Employee’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, and (iv) a termination by Employee with or without Good
Reason.  Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder shall occur within 15 days of
termination date. Termination Due to Death or Disability.  Employee’s employment
shall terminate automatically upon his death.  The Company may terminate
Employee’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Employee’s receipt of written notice of such
termination.  In the event Employee’s employment is terminated due to his death
or Disability, Employee or his estate or his beneficiaries, as the case may be,
shall be entitled to:
 
(i)           The Accrued Obligations; and
 
(ii)           Any unpaid STI Award in respect of any completed fiscal year that
has ended prior to the date of such termination, which amount shall be paid
within sixty (60) days from the date of such; and
 
 
5

--------------------------------------------------------------------------------

 
 
 
(iii)            Any STI Award that would have been payable with respect to the
year of termination in the absence of the Employee’s death or Disability,
pro-rated for the period the Employee worked prior to his death or Disability;
and
 
(iv)           Immediate vesting of any and all Common Shares previously awarded
to the Employee irrespective of type of award; and
 
(v)           The rights to the same compensation and benefits as provided in
Section 8(c) below, in lieu of clauses (i) through (iv), if the termination of
Employee’s employment is by reason of death or Disability while the Employee is
traveling on official Company business.
 
Following such termination of Employee’s employment by reason of death or
Disability, except as set forth in this 0, Employee shall have no further rights
to any compensation or any other benefits under this Agreement.
 
(b)           Termination by the Company for Cause.
 
(i)           The Company may terminate Employee’s employment at any time for
Cause, effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause of termination relying on
clause (i) or (ii) of the definition of Cause set forth in 0 hereof, to the
extent such act or acts are curable, Employee shall be given not less than
twenty (20) days’ written notice by the Board of the Company’s intention to
terminate him for Cause, such notice to state in detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination for Cause is based, and such termination shall be effective
at the expiration of such twenty (20) day notice period unless Employee has
substantially cured such act or acts or failure or failures to act that give
rise to Cause during such period.
 
(ii)           In the event the Company terminates Employee’s employment for
Cause, he shall be entitled only to the Accrued Obligations, and any previously
awarded Common Shares which are not vested as of the date of termination shall
be cancelled.  Following such termination of Employee’s employment for Cause,
except as set forth in this 0, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
 
(c)           Termination by the Company without Cause.  The Company may
terminate Employee’s employment at any time without Cause, effective upon
Employee’s receipt of written notice of such termination.  In the event
Employee’s employment is terminated by the Company without Cause (other than due
to death or Disability), Employee shall be entitled to:
 
(i)           The Accrued Obligations; and
 
(ii)           Any unpaid STI Award in respect of any completed fiscal year that
has ended prior to the date of such termination; and
 
(iii)           The target STI Award for the year in which termination occurs,
pro-rated for the period the Employee worked prior to such termination, which
amount shall be paid at such time STI Awards are paid to other senior executives
of the Company, but in no event later than one day prior to the date that is 2
1/2 months following the last day of the fiscal year in which such termination
occurs; and
 
(iv)           Immediate vesting of any and all Common Shares previously awarded
to the Employee irrespective of type of award; and
 
 
6

--------------------------------------------------------------------------------

 
 
 
(v)           Continuation of payment of Base Salary during the Severance Term,
payable in accordance with the Company’s regular payroll practices; and
 
(vi)           Continuation, during the Severance Term, of the health benefits
provided to Employee and his covered dependants under the Company’s health
plans, it being understood and agreed that the Company’s obligation to provide
such continuation of benefits shall terminate prior to the expiration of the
Severance Term in the event that Employee becomes eligible to receive any health
benefits while employed by or providing service to, in any capacity, any other
business or entity during the Severance Term; provided, however, that as a
condition of the Company’s providing the continuation of health benefits
described herein, the Company may require Employee to elect continuation
coverage under COBRA.  Notwithstanding the forgoing, if such health benefits are
provided to employees of the Company generally through a self-insured
arrangement, and Employee qualifies as a “highly compensated individual” (within
the meaning of Section 105(h) of the Code), (i) such continuation of benefits
shall be provided on a fully taxable basis, based on 100% of the monthly premium
cost of participation in the self-insured plan less any portion required to be
paid by Employee pursuant to clause (A) above (the “Taxable Cost”), and, as
such, Employee’s W-2 shall include the after-tax value of the Taxable Cost for
each month during the applicable benefit continuation period, and (ii) on the
last payroll date of each calendar month during which any health benefits are
provided pursuant to this 0, Employee shall receive an additional payment, such
that, after payment by the Employee of all federal, state, local and employment
taxes imposed on Employee as a result of the inclusion of the portion of the
Taxable Cost in income during such calendar month, Employee retains (or has had
paid to the Internal Revenue Service on his behalf) an amount equal to such
taxes as Employee is required to pay as a result of the inclusion of the Taxable
Cost in income during such calendar month.
 
Following such termination of Employee’s employment by the Company without
Cause, except as set forth in this 0, Employee shall have no further rights to
any compensation or any other benefits under this Agreement.
 
(d)           Termination by Employee with Good Reason.  Employee may terminate
his employment with Good Reason by providing the Company twenty (20) days’
written notice setting forth in reasonable specificity the event that
constitutes Good Reason.  During such twenty (20) day notice period, the Company
shall have a cure right (if curable), and if not cured within such period,
Employee’s termination will be effective upon the expiration of such cure
period, and Employee shall be entitled to the same payments and benefits as
provided in 0 above for a termination by the Company without Cause, subject to
the same conditions on payment and benefits as described in 0 above.  Following
such termination of Employee’s employment by Employee with Good Reason, except
as set forth in this 0, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
 
(e)           Termination by Employee without Good Reason.  Employee may
terminate his employment without Good Reason by providing the Company thirty
(30) days’ written notice of such termination.  In the event of a termination of
employment by Employee under this 0, except as provided in Section 8(g),
Employee shall be entitled only to the Accrued Obligations, and any previously
awarded Common Shares which are not vested as of the date of termination shall
be cancelled.  In the event of termination of Employee’s employment under this
0, the Company may, in its sole and absolute discretion, by written notice
accelerate such date of termination without changing the characterization of
such termination as a termination by Employee without Good Reason.  Following
such termination of Employee’s employment by Employee without Good Reason,
except as set forth in this 0 or Section 8(g), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Non-Extension of the Term of Employment.  Employee’s employment
hereunder shall terminate upon the close of business of the last day of the then
current term if either the Company or Employee gives timely notice of its
intention not to extend the then current term of employment, as provided in
Section 2.  Upon such termination of the Term of Employment, Employee shall be
entitled to:
 
(i)           The Accrued Obligations; and
 
(ii)           Any unpaid STI Award in respect of any completed fiscal year that
has ended prior to the date of such termination; and
 
In the event that Employee’s employment hereunder is terminated by reason of the
Company giving notice of its intention not to extend any Term of Employment
under Section 2, in addition to the above, Employee shall be entitled to the
following benefits:
 
(iii)           Any STI Award that would have been payable with respect to the
year of termination in the absence of the Employee’s termination, pro-rated for
the period the Employee worked prior to such termination, which amount shall be
paid at such time STI Awards are paid to other senior executives of the Company,
but in no event later than one day prior to the date that is 2½ months following
the last day of the fiscal year in which such termination occurred; and
 
(iv)           Immediate vesting of any and all Common Shares previously awarded
to the Employee; and
 
(v)           Continuation of payment of Base Salary for a period of eighteen
(18) months, payable in accordance with the Company’s regular payroll practices;
and
 
(vi)           Continuation, for a period of eighteen (18) months, of the health
benefits provided to Employee and his covered dependants under the Company’s
health plans, subject to the terms and conditions set forth in Section 8(c)(vi)
above.
 
Following such termination of Employee’s employment pursuant to Section 2,
except as set forth in this 0, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.  In the event that
Employee’s employment hereunder is terminated by reason of the Employee giving
notice of his intention not to extend any Term of Employment under Section 2,
then any previously awarded Common Shares which are not vested as of the date of
termination shall be cancelled.
 
(g)           Termination Following Change of Control.  If, upon a Change of
Control of the Company or during the one (1) year period following such Change
of Control, Employee is terminated by the Company without Cause or Employee
terminates his employment with or without Good Reason, in lieu of the benefits
payable pursuant to Sections 8(d) or 8(e) or 8(f) hereof, as applicable,
Employee shall be entitled to:
 
(i)           The Accrued Obligations; and
 
(ii)           Any unpaid STI Award in respect of any completed fiscal year that
has ended prior to the date of such termination; and
 
(iii)           The target STI Award for the year in which termination occurs,
pro-rated for the period the Employee worked prior to such termination, which
amount shall be paid at such time STI Awards are paid to other senior executives
of the Company, but in no event later than one day prior to the date that is 2
1/2 months following the last day of the fiscal year in which such termination
occurs; and
 
 
8

--------------------------------------------------------------------------------

 
 
 
(iv)           A lump-sum cash payment equal to two and one-half (2.5) times
Base Salary , which amount shall be paid in a lump sum within ten (10) business
days following the closing of such Change of Control; and
 
(v)           Immediate vesting of any and all Common Shares previously awarded
to the Employee irrespective of type of award; and
 
(vi)           Continuation, during the Change of Control Severance Term, of the
health benefits provided to Employee and his covered dependants under the
Company’s health plans, subject to the terms and conditions set forth in Section
8(c)(vi) above.
 
Following such termination of Employee’s employment following a Change of
Control, except as set forth in this 0, Employee shall have no further rights to
any compensation or any other benefits under this Agreement.
 
(h)           Release.  Notwithstanding any provision herein to the contrary,
the Company may require that, prior to payment of any amount or provision of any
benefit pursuant to subsection 0, 0, or (f) or pursuant to clauses (iii) through
(v) of subsection (g) of this 0 (other than the Accrued Obligations), Employee
shall have executed, on or prior to the Release Expiration Date, a customary
general release in favor of the Company Group in such form as is reasonably
required by the Company, and any waiting periods contained in such release shall
have expired.  To the extent that the Company requires execution of such
release, the Company shall deliver such release to Employee within ten (10)
business days following the termination of Employee’s employment hereunder, and
the Company’s failure to deliver such release prior to the expiration of such
ten (10) business day period shall constitute a waiver of any requirement to
execute such release.  
 
Section 9.                      Representations and Warranties of Employee.
 
Employee represents and warrants to the Company that—
 
(a)           Employee is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;
 
(b)           Employee has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer by which he is or may be
bound; and
 
(c)           in connection with his employment with the Company, Employee will
not use any confidential or proprietary information he may have obtained in
connection with employment with any prior employer.
 
Section 10.                                Taxes.
 
(a)           Withholding.  The Company may withhold from any payments made
under this Agreement all applicable taxes, including but not limited to income,
employment, and social security taxes, as shall be required by applicable
law.  Employee acknowledges and represents that the Company has not provided any
tax advice to him in connection with this Agreement and that he has been advised
by the Company to seek tax advice from his own tax advisors regarding this
Agreement and payments that may be made to him pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.
 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 11.                                Set Off; Mitigation.
 
The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Employee to the Company or its affiliates;
provided, however, that to the extent any amount so subject to set-off,
counterclaim, or recoupment is payable in installments hereunder, such set-off,
counterclaim, or recoupment shall not modify the applicable payment date of any
installment, and to the extent an obligation cannot be satisfied by reduction of
a single installment payment, any portion not satisfied shall remain an
outstanding obligation of Employee and shall be applied to the next installment
only at such time the installment is otherwise payable pursuant to the specified
payment schedule.  Employee shall not be required to mitigate the amount of any
payment provided for pursuant to this Agreement by seeking other employment or
otherwise, and except as provided in 0 hereof, the amount of any payment
provided for pursuant to this Agreement shall not be reduced by any compensation
earned as a result of Employee’s other employment or otherwise.
 
Section 12.                                Successors and Assigns; No
Third-Party Beneficiaries.
 
(a)           The Company.  This Agreement shall inure to the benefit of the
Company and its respective successors and assigns.  Neither this Agreement nor
any of the rights, obligations, or interests arising hereunder may be assigned
by the Company to a Person (other than another member of the Company Group, or
its or their respective successors) without Employee’s prior written consent;
provided, however, that in the event of the merger or consolidation, or transfer
or sale of all or substantially all of the assets, of the Company with or to any
other individual or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor, and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder, it being agreed that in such
circumstances, the consent of Employee shall not be required in connection
therewith.
 
(b)           Employee.  Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee, or other
designee, or if there be no such designee, to Employee’s estate.
 
(c)           No Third-Party Beneficiaries.  Except as otherwise set forth in 0
or 0 hereof, nothing expressed or referred to in this Agreement will be
construed to give any Person other than the Company, the other members of the
Company Group, and Employee any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement.
 
Section 13.                                Waiver and Amendments.
 
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification is consented to on the Company’s behalf by the Board.  No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
 
Section 14.                                Severability.
 
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
 
Section 15.                                Governing Law and Jurisdiction.
 
In the event of any dispute under this Agreement, or relating or arising under
the employment relationship (a “Dispute”), this Agreement shall be governed by
the laws of the State of Nevada. Each party shall bear its own costs, including
attorneys’ fees, and share all costs of the Dispute equally, subject to the
following:  (i) nothing provided herein shall interfere with either party’s
right to seek or receive damages or costs as may be allowed by applicable
statutory law (such as, but not necessarily limited to, reasonable attorneys’
fees and dispute resolution related costs and expenses, if allowed by applicable
statutory law).
 
Section 16.                                Notices.
 
(a)           Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
or which it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided;
provided, that unless and until some other address be so designated, all notices
and communications by Employee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.
 
(b)           Any notice so addressed shall be deemed to be given (i) if
delivered by hand, on the date of such delivery, (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing,
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.
 
Section 17.                                Section Headings; Mutual Drafting.
 
(a)           The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
thereof or affect the meaning or interpretation of this Agreement or of any term
or provision hereof.
 
(b)       The parties are sophisticated and have been represented (or have had
the opportunity to be represented) by their separate attorneys throughout the
transactions contemplated by this Agreement in connection with the negotiation
and drafting of this Agreement and any agreements and instruments executed in
connection herewith.  As a consequence, the parties do not intend that the
presumptions of laws or rules relating to the interpretation of contracts
against the drafter of any particular clause should be applied to this Agreement
or any document or instrument executed in connection herewith, and therefore
waive their effects.
 
Section 18.                                Entire Agreement.
 
This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.
 
Section 19.                                Survival of Operative Sections.
 
Upon any termination of Employee’s employment, the provisions of 0 through 20 of
this Agreement (together with any related definitions set forth in Section 1
hereof) shall survive to the extent necessary to give effect to the provisions
thereof.
 
 
 
11

--------------------------------------------------------------------------------

 
 
Section 20.                                Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.
 


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 



 
TRIANGLE PETROLEUM
CORPORATION
             
__________________________
 
By:
GARDNER PARKER
 
Title:
CHAIRMAN
             
EMPLOYEE
             
__________________________
 
PETER HILL




 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 